                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

DEMETRIUS MARTIN,                                )
                                                 )
                 Movant,                         )
                                                 )
          v.                                     )         No. 4:16-CV-1023 SNLJ
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
                 Respondent.                     )

                                MEMORANDUM AND ORDER

         This matter is before the Court on the government’s motion to lift the stay and dismiss

movant’s motion to vacate, set aside, or correct sentence. Movant has not responded to the

motion, and the time for doing so has passed. For the following reasons, the government’s

motion will be granted.

         On June 27, 2016, movant filed his motion to vacate his sentence, pursuant to 28 U.S.C. §

2255. In his motion to vacate, movant asserted that he was entitled to relief under Johnson v.

United States, 135 S. Ct. 2551 (2015). Movant argued that his prior conviction in Missouri for

unarmed second degree robbery was no longer a crimes of violence for purposes of the career

offender provision of the United States Sentencing Guidelines § 4B1.2 after Johnson. See ECF

No. 2.

         On August 1, 2016, the Court ordered that this action should be stayed pending the

United States Supreme Court’s decision in Beckles v. United States. The Court directed movant

to give notice to the Court within twenty-eight days of the Supreme Court’s decision in Beckles.

         On March 6, 2017, the Supreme Court issued its decision in Beckles, 137 S. Ct. 886

(2017). The Supreme Court held the advisory Guidelines’ residual clause remains valid after
Johnson v. United States, 135 S. Ct. 2551 (2015), because unlike the Armed Career Criminal

Act, “the advisory Guidelines do not fix the permissible range of sentences,” and “are not subject

to a vagueness challenge under the Due Process Clause.” Beckles, 137 S. Ct. at 892. “The

residual clause in § 4B1.2(a)(2) therefore is not void for vagueness.” Id.

       Movant never informed the Court of the Beckles decision. On March 28, 2019, however,

the government filed the instant motion requesting that the Court lift the previously entered stay

and dismiss movant’s § 2255 motion in light of the Beckles decision. Movant has not responded

to the motion.

       Because the Supreme Court in Beckles held the advisory Guidelines’ residual clause in

the career offender provision § 4B1.2(a)(2) was not void for vagueness, the clause remains valid

after Johnson. Thus, the Court finds that movant’s § 2255 motion is without merit. The Court

will grant the government’s motion to lift the previously imposed stay and dismiss movant’s §

2255 motion.

       Accordingly,

       IT IS HEREBY ORDERED the government’s motion to lift stay and dismiss the

motion to vacate sentence [Doc. #4] is GRANTED.

       IT IS FURTHER ORDERED that the stay previously imposed in this case is LIFTED.

       IT IS FURTHER ORDERED that movant’s motion to vacate [Doc. #1] is DENIED,

and this action is DISMISSED.




                                                -2-
       IT IS FURTHER ORDERED that the Court will not issue a Certificate of

Appealability.

       An Order of Dismissal will accompany this Memorandum and Order.

       Dated this10th day of April, 2019.




                                             STEPHEN N. LIMBAUGH, JR.
                                             UNITED STATES DISTRICT JUDGE




                                            -3-
